Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is a notice of allowance for Claims 1, 4-16, and 19-24 in response to an RCE filed on 07/15/2022.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email from Attorney Craig Carlson on August 29, 2022.

The claims of the application have been amended as follows

15. (Currently Amended) A method, performed by one or more data processors, the method comprising: 
detecting, based on data received from of a device of a client, a selection, within a user interface presented by a display of the client device, to view segments between a first location and a second location; 
visually updating the user interface to present a status of one or more segments between the first location and the second location within a calendar interface, the calendar interface including: 
a calendar for a given date range that presents multiple dates; and 
for each date having at least one existing segment between the first location and the second location, a respective non-textual segment indicator for each existing segment for the date, wherein each segment indicator (i) is presented using one or more visual features that represent the status of the segment represented by the segment indicator, (ii) includes an interface control that enables the client to select the segment indicator to view information about a respective existing segment, and (iii) includes a line presented under the date; 
determining, based on an analysis of segment information updated continuously in real- time, that the status of a given segment has changed from a first status that indicates that the given segment is a conditional segment for which a minimum number of spots have not yet been claimed to a second status that indicates that the given segment is a confirmed segment for which the minimum number of spots has been claimed;
visually updating the one or more visual features of the segment indicator for the given segment within the calendar interface to present a visual feature that represents the second status; 
determining, based on the analysis of the segment information updated continuously in real-time, that the status of the given segment has changed from the second status to a third status, the third status indicating that the given segment is not available; and 
visually updating the one or more visual features of the segment indicator for the given segment within the calendar interface to visually present the third status by removing the segment indicator from the calendar interface.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to the 35 U.S.C. 101 rejection, the claims are considered eligible. The limitations of Independent claims 1, 15 and 20 as drafted, recite concepts that under the broadest reasonable interpretation, are certain methods of organizing human activity. However, the additional elements when considered in ordered combination provides an improvement to a technology or technical field, namely the user interface. The additional elements in combination provide an improvement by updated the statuses of the segments in real time while a client is viewing the calendar interface so that the client has access to current status information for the segment.  Therefore, the claims are eligible.
With respect to novelty/non-obviousness, the closest prior art of record is: 
Figa (US2004/0230451A1) 
Jordan Kahn, "Review: Fantastical for iPhone, the calendar upgrade iOS 6 is missing", November 29th 2012 (Year: 2012)
Brodziak (US2014/0052714 A1).
Leavitt (US 2017/0124489 A1).
Bouck (US11213723B2)

Figa teaches that a user can access the internet via a terminal (client device) to enter information to view flights (i.e. segments) between an origin and a destination. Figa teaches that the results of available flights are displayed on a monthly calendar. Figa teaches that the system can distinguish between an available flight or an unavailable flight on a specific date and appropriately mark a fare or an X, respectively, on the calendar interface.
However, Figa does not teach 3 separate statuses for a segment (conditional, confirmed and unavailable) and a status change from a first status to a second status and a second status to a third status. Also, While Figa teaches a fare represented for available flights and an X or color coding for an unavailable flight or some other character representing no flights, it does not explicitly teach a non-textual segment indicator using one or more visual features that represent the status of the segment represented by the segment indicator.
Kahn, teaches a calendar interface which uses color coded lines and dots ( i.e. various non-textual segment indicators) to represent events on a calendar. Kahn, also teaches the selection of an event to view details about the event (e.g. timings for each meeting). Specifically, a date range calendar between 19th to 1st (notably including 29th to 30th) is shown, which has color coded dots in bottom section (indicator) that’s selectable for user to edit or view detail. These dots are created for each date having events and is part of the calendar interface (GUI of the entire screen).  However, as mentioned above, it does not teach the 3 separate statuses and the continuous real time update from one status to another.
	Brodziak teaches the computer components of front and backend servers for a flight search query system with a calendar interface. However, it does not address the limitations as mentioned above.
	Leavitt teaches that a charter flight has a criteria of a minimum number of passengers and if the system determines that the threshold number of passengers have joined, booking can be facilitated for the flight but it does not teach the 3 separate statuses and the continuous real time update from one status to another.
Bouck teaches a communication platform for sports in which a threshold number of replies are required and the event is confirmed after a threshold number of positive replies is received. However, it does not address the limitations as mentioned above.
In conclusion, it would not have been obvious to one of ordinary skill in the art at the time of filing to combine the references above to teach the limitations of visually updating the calendar interface for status segments continuously in real-time from one status to another for 3 statuses for a segment (conditional to confirmed to unavailable).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISMAIL A MANEJWALA/Examiner, Art Unit 3628    

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628